United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3563
                                  ___________

Hollis J. Larson,                      *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Joan Fabian, Commissioner of           *
Corrections,                           *   [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                            Submitted: May 7, 2009
                               Filed: May 13, 2009
                                ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Hollis Larson appeals the district court’s1 judgment denying his 28 U.S.C.
§ 2254 petition. The petition challenged the duration of Larson’s sentences imposed
on his 1992 and 1993 convictions of criminal sexual conduct in two Minnesota
counties, a prison disciplinary sentence, and a subsequent revocation sentence, see
State v. Larson, No. C8-93-179, 1993 WL 412998 (Minn. Ct. App. Oct. 19, 1993)


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
(unpublished opinion) (direct appeal following Anoka County convictions); State v.
Larson, 520 N.W.2d 456 (Minn. Ct. App. 1994) (direct appeal following Goodhue
County convictions); Larson v. State, C1-96-2418, 1997 WL 309364 (Minn. Ct. App.
June 10, 1997) (unpublished opinion) (appeal from denial of postconviction relief as
to Goodhue County convictions); Larson v. Fabian, No. A05-1355, 2006 WL 1320474
(Minn. Ct. App. May 16, 2006) (unpublished opinion) (appeal from denial of state
habeas petition in part related to revocation sentence).

       After denying the petition, the district court granted Larson a certificate of
appealability on (1) whether good-time credit could be taken away once earned
consistent with state and federal law, (2) whether Minnesota prisoners have a
constitutionally protected liberty interest in being released from prison on a specific
date, and (3) whether the alteration of Larson’s disciplinary plea agreement violated
his constitutional rights. Larson’s intervening completion of his revocation sentence,
however, has mooted these issues, and no collateral consequences have been asserted,
nor are any apparent. See Spencer v. Kemna, 523 U.S. 1, 14-18 (1998) (collateral
consequences of parole revocation, where habeas petitioner completed revocation
sentence after filing petition, were deemed too speculative to overcome finding of
mootness); Leonard v. Nix, 55 F.3d 370, 372-73 (8th Cir. 1995). We decline to
expand the certificate of appealability to encompass the additional issues raised in
Larson’s supplemental brief. See Paul v. United States, 534 F.3d 832, 847 (8th Cir.
2008).

      Accordingly, the appeal is dismissed.
                      ______________________________




                                         -2-